Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s response filed on May 31, 2022. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Claims 1-4, 6 and 11-14 are pending. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,749,146 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
112 Rejections
	In response to the amendment to claim 1 and 2, the Examiner agrees that the amendment overcomes the 112 2nd paragraph rejection. Therefore, the rejection to those claims will be withdrawn. 

 Claim Rejections under §103
Claim 1:
	The Applicant states that claim 1 recites the feature the electronic device generates the SSID of the electronic device and operates in the software AP mode when the electronic device is initially powered on. 
The Applicant states that Lee describes an apparatus (home appliance), such as a refrigerator, a washing machine or a robotic cleaner that connects to an access point. The Applicant states that the apparatus does not operate in the software AP mode. 
The Examiner notes that the Applicant is improperly attacking the references separately. As set forth in the rejection, the Examiner notes that Lee discloses connecting the apparatus to the access point. The Examiner also noted that the apparatus includes a Wi-Fi function (paragraphs [0013] and [0058]). In addition, the Examiner notes that Lee describes in paragraph [0076] that when power is supplied to the apparatus, the apparatus may be configured to “automatically broadcast an advertising message to find the smart terminal”. The smart terminal thereafter may transmit a response message to the message and performs a connection process to form an Ad-Hoc network. See also paragraph [0099] which discloses that a predefined service set identifier (SSID) is used when power is supplied to the apparatus. 
Nonetheless, as set forth in the rejection, the Examiner relied upon Kim to support the use of a software AP mode and therefore, the Examiner maintains that the prior art combination discloses an apparatus which operates in the software AP mode. 
The Applicant states that with respect to Kim [0045], the controller device collects SSID, and the home device operates as soft AP. The Applicant states, however, that in claim 1, the one device (the electronic device) is “initially powered on”, the electronic device generates the SSID of the electronic device and operate in the software AP mode. Therefore, the limitation “when the electronic device is initially powered on, the electronic device generates the SSID of the electronic device and operate in the software AP mode” is claim 1 is distinguished from the description of Kim. 
As set forth above and in the rejection below, the Examiner maintains that Lee discloses when the apparatus is initially powered on the electronic device generates the SSID of the apparatus (electronic device). See paragraph [0076]. In addition, Kim discloses of operating in a soft AP mode. Thus, the combination of Lee and Kim disclose “when the electronic device is initially powered on, the electronic device generates the SSID of the electronic device and operate in the software AP mode”
The Examiner notes that the Applicant did not specifically address the remaining prior art combinations set forth in claims 4 and 11. For the reasons set in the rejection, the Examiner does not find the Applicant’s arguments persuasive. 
Response to Amendments
The amendment filed May 31, 20122 proposes amendments to the claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  
In accordance with 37 C.F.R. 1.173(d), the Examiner notes that the amendments are not made relative to the original patent claims. 
For example, claim 1 is missing “home” network server.  There is no indication that the Applicant removed this limitation and therefore, the amendment was not made relative to the original patent claims. Other instances of amendments not made relative to the original patent claims include not including underlining for “performed by a terminal” in the preamble to claim 1, and claim 4 reciting within the brackets “The method of claim 4” whereas the original claim recites “The method of claim 3”. 
The Examiner notes  that for each independent claim set which uses either “SSID” or “AP” as set forth in the claim, it is recommended to spell out term at its first occurrence. In claim 1, SSID is correctly noted, however AP is recommended to be also be spelled out.   Claim 4 and 11 should have the same recommended changes. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the SSID" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner also determines that claim 4 recites “connecting to the proxy using the information for connection of a proxy”. The Examiner requests clarification as to whether “a proxy” in the claim is the same proxy as the proxy previously recited since the claim is not clear as to whether there are multiple referenced proxies.   
Claim 11 recites the limitation "the SSID" in line 22.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim US Patent Pub. 2015/0111539 in view of Ha US Patent Pub. 2021/0329715 in further in view of Chen US Patent Pub. 2016/0249286.
Regarding claim 1:
	A method of providing a network service performed by a terminal, the method comprising:
	Shim discloses a system which includes a home appliance, a server and a mobile terminal (terminal). See paragraphs [0003] and  [0028]. As also set forth in paragraph [0032], the mobile terminal may communicate with the home appliance via a network and AP apparatus thereby performing monitoring, remote control and smart diagnosis of the home appliance. 
	creating a user account in a server using a downloaded application program of the terminal;
	As set forth in paragraph [0092], Shim discloses a member registration process in which a member performs member registration via an application.  In paragraph [0093], Shim discloses the member registration includes information for identifying a user such as email, user id, password, etc. and that the server stores this information for each user. See also paragraph [0095]
	The Examiner notes that to the extent the application of Shim is not considered to be a ‘downloaded’ application, it would have been obvious to a person of ordinary skill in the art to download the application. As set forth in Shim, two methods of creating a user account  is disclosed, one via a website and the second being an application. It was well known at the time of the invention that applications can be downloaded to a mobile device. 
Nonetheless, the Examiner notes that Ha discloses of downloading an application which is used to proceed with a Wi-Fi setup of a home appliance. See paragraph [0048]. 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to download an application and to use the application for creating a user account in the server. As disclosed by Shim, it was already known to use an application for the purpose of creating a user account (paragraph [0092 and 0095]). Thus, one of ordinary skill in the art would have combined the teaching of downloading and the use of an application by using known methods.  Shim already discloses that it was known to download data and files to the home appliance [0036] and [0140]. Thus, Shim already has a mechanism in place to download an application and to use that application for interacting with a server. One of ordinary skill in the art would have recognized that the combination was predictable given this teaching already present in Shim and thus the Examiner maintains that it would have been obvious to a person of ordinary skill in the art to download the application. 
	connecting an electronic device using an SSID (Service Set Identifier) of the electronic device, when1 the electronic device operates in a software AP mode;
	Shim discloses in paragraph [0250] that the home appliance is switched to a soft AP mode by specific key input and in response, the mobile terminal is connected to the home appliance via TCP connection. 
Although, Shim discloses connecting the mobile terminal to the home appliance (electronic device), Shim does not specifically disclose connecting an electronic device using its SSID. The Examiner notes that it would have been obvious that Shim would use a SSID since Shim discloses that the home appliance operates in a software AP mode and thus one of ordinary skill in the art would understand that by connecting to the home appliance, the home appliance would have to broadcast its own SSID to the mobile terminal so that it can be used to connect to the home appliance.  
Nonetheless, Ha discloses a home appliance which operates in an AP mode. As set forth in paragraph [0058], Ha discloses a home appliance 10 which in response to a selection of an AP conversion mode selected by an input unit, the home appliance operates the WIFI module in an AP mode. In paragraph [0059], Ha discloses that the information needed to setup the WIFI of the home appliance includes a SSID—thus using SSID for connection to APs is known and would have been obvious to one of ordinary skill in the art based on this teaching. See also paragraph [0061] which discloses the terminal is AP connected to the home appliance by selecting one set-up information form the AP set-up information being used at the terminal, the information such as SSID.   
Therefore, it would have been obvious to a person of ordinary skill in the art to connect a terminal to  a home appliance using SSID information when the home appliance operates in an AP mode as suggested by Ha. The Examiner determines that since Shim already discloses of the home appliance operating in soft AP mode, this would have suggested to one of ordinary skill in the art that the home appliance would connect using SSID since SSID is used by a device to connect to an AP.  In addition, in paragraph  [0252], the home appliance is provided with network setting information for connecting the home appliance to an access point (see paragraph [0252]). Thus, using SSID for connection to an electronic device (home appliance operating in AP mode) would have been predictable to one of ordinary skill in the art within the scope of the teachings of Shim. 
	providing (i) information for connection of a proxy and (ii) information for the user account generated in the server, after the connection to the electronic device;
As set forth in paragraph [0252], the mobile terminal transmits AP apparatus setting information to the home appliance so that the home appliance can access the AP apparatus (proxy). In paragraph [0253], Shim discloses the home appliance thereafter transmits a product registration request to the server. This product information includes user id, password, device type , device id, model name, etc. As explained in paragraph [0093], the user id and password was previously used to generate the user account in the server. See also paragraph [0192] which discloses in the server that mapping between the user and the home appliance is performed. 
connecting the proxy using the information for connection of a proxy, 
As set forth in paragraph [0252], the mobile terminal transmits AP apparatus setting information to the home appliance so that the home appliance can access the AP apparatus (proxy).
	wherein the electronic device transmits information for registration of the electronic device to the server through the proxy,
In paragraph [0253], Shim discloses the home appliance thereafter transmits a product registration information to the server. This includes user id, password, device type, device id, model name, etc.
	wherein the information for the registration of the electronic device includes information for user account registered in the server and information for the electronic device,  and
	As set forth above, Shim discloses of transmitting product information which includes user id and password information (paragraph [0253]).  See also paragraph [0093] and [0095].
	wherein, when the electronic device is initially powered on, the electronic device generates the SSID of the electronic device and operate in the software AP mode. 
	In paragraph [0250], Shim discloses that the home appliance is switched to a soft AP mode by specific key input.  The Examiner determines that Shim does not specifically disclose that the home appliance generates a SSID when the electronic device is initially powered on.  In addition, as disclosed by Ha, an input unit 20 (see Fig. 3) is used to operate the home appliance in the software AP mode. See also paragraph [0080] of Ha which discloses that a user selects the power input button in connection with the setup of the WIFI of the home appliance. See also paragraph [0094] which discloses when the power of the home appliance is ON, the home appliance is at standby for the WIFI connection. 
	Nonetheless, Chen discloses that it was known for a device, when initially powered on, the device configures itself as a wireless soft AP (see paragraph [0042]).  As further set forth, Chen discloses that a SSID is generated (network ID is set as “AJ_”) (see paragraph [0038]).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to generate the SSID when initially powered on. As already disclosed by Shim and Ha, it was known as part of the configuration process to generate the SSID and operating in the software AP mode.  This is performed in order to connect a terminal to the home appliance. In addition, Ha disclose that the mode is performed in response to pressing various buttons in input unit 20 which as disclosed in Fig. 3, includes a Power Button – 20-1.  Thus, one or ordinary skill in the art would have recognized that generating the SSID would have been predictable and that the device of Shim and Ha can be modified to generated the SSID after power is provided to the home appliance.  

Regarding claim 2: 
The method of claim 1, wherein the electronic device connects to the proxy using the information for connection of the proxy. 
As set forth in paragraph [0252], the mobile terminal transmits AP apparatus setting information to the home appliance so that the home appliance can access the AP apparatus (proxy).

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent Pub. 2014/0040444 in view of  Kim et al. US Patent Pub. 2015/0089624.
Regarding claim 1:
	A method of providing a network service performed by a terminal, the method comprising:
	Lee discloses a smart terminal which can perform a configuration of the installation of an apparatus (e.g. home appliance) via a network connection to a server. See the abstract and paragraphs [0056] and [0089]. 
 	creating a user account in a server using a downloaded application program of the terminal;
	As disclosed in paragraph [0068], using the terminal, a user can register with the external management server. See paragraph [0062] which discloses that the user may connect to the network, and register the apparatus (electronic device) to the corresponding server. See also paragraph [0069] which discloses that the user may register the user and/or service.  Thus, since the user is registered, the Examiner determines that a user account is created in the server. See also paragraph [0080].
	Lee further discloses downloading an application for controlling the initial configuration of the apparatus from the management server and executing the downloaded application. See paragraphs [0031], [0059] and [0068].
	connecting an electronic device using an SSID (Service Set Identifier) of the electronic device, when2 the electronic device operates in a software AP mode;
In paragraph [0021], Lee discloses setting for connecting the apparatus to the network may include performing the setting for connecting the apparatus to an IP based network. In paragraph [0025], Lee states that the connecting of the apparatus to the network includes connecting the apparatus to an access point. See also paragraph [0058] and paragraph [0089]  
Lee describes in paragraph [0076] that when power is supplied to the apparatus, the apparatus may be configured to “automatically broadcast an advertising message to find the smart terminal”. The smart terminal thereafter may transmit a response message to the message and performs a connection process to form an Ad-Hoc network. See also paragraph [0099] which discloses that a predefined service set identifier (SSID) is used when power is supplied to the apparatus. See also paragraphs [0013] and [0058]
Although, Lee discloses connecting an electronic device (apparatus), Lee does not specifically disclose that it’s broadcast of a SSID is during an operation of a “software AP mode”. However, the Examiner notes that one of ordinary skill in the art would understand that this type of broadcast is an AP mode since it allows the smart terminal to connect to the apparatus using the apparatuses SSID. 
Nonetheless, Kim discloses a method of connecting a home appliance and the use of an account server which manager the account for the user of a controller device and home appliance (See Figure 1 and the abstract).  As set forth in paragraph [0045], Kim discloses a controller device collects information including SSID which is issued for connecting with the home device 150 that is operating as a soft AP. In addition, as set forth in paragraph [0032], the home device supports a soft AP mode in which the device operates as an AP.  See also paragraph [0046]
Therefore, it would have been obvious to a person of ordinary skill in the art to connect using SSID information and operate as a soft AP mode as suggested by Kim. The Examiner determines that since Lee already discloses of the home appliance communicating via Wi-Fi (paragraph [0058])  and broadcasting its SSID. This would have suggested to one of ordinary skill in the art that the home appliance would connect using SSID during an AP mode.  Thus, operating in AP mode would have been predictable to one of ordinary skill in the art within the scope of the teachings of Lee. 
	providing (i) information for connection of a proxy and (ii) information for the user account generated in the server, after the connection to the electronic device;
	Lee discloses that when connecting to the electronic device (apparatus), “the information” is transmitted to the apparatus after connection (see paragraph [0031]).  In addition, in paragraph [0022], the apparatus is provided with network setting information for connecting the apparatus to an access point (see paragraph [0022]).   See also paragraph [0029] which discloses the apparatus receiving registration information which indicates the apparatus is registered in the management server (as set forth above and in paragraph [0062], the user, using the terminal, can register the apparatus in the server). 
In addition, as set forth above with respect to Kim, it would have been obvious to one of ordinary skill in the art that the information can include information such as SSID information for connection of a proxy so that the electronic device can connect to the home access point which will allow it to connect to the Internet. 
connecting the proxy using the information for connection of a proxy, 
See paragraph [0022 and 0025] which discloses the electronic device connecting to the proxy (i.e. access point).  See also paragraphs [0056-0058]
	wherein the electronic device transmits information for registration of the electronic device to the server through the proxy,
	As set forth in paragraph [0068], the apparatus (electronic device) connects to the access point (proxy) and then to the external management server over the Internet in order to register the apparatus. 
	wherein the information for the registration of the electronic device includes information for user account registered in the server and information for the electronic device,  and
	As disclosed in paragraph [0031], before the transmitting of the information, the terminal connects to the management server based on a code displayed on the apparatus and downloads an application for controlling the initial configuration of the apparatus. Thereafter, information is transmitted to the apparatus. See also paragraph [0077] which discloses the smart terminal acquiring information needed for the initial configuration of the apparatus from the external management server. 
	Thus, the information includes information for the electronic device as well as information for user account since the apparatus and user is registered at the server using the information that was initially received from the server. See paragraph [0080]
	wherein, when the electronic device is initially powered on, the electronic device generates the SSID of the electronic device and operate in the software AP mode. 
	Lee discloses in paragraph [0109] that when power is supplied, the apparatus may broadcast a predefined SSID to allow the smart terminal to find the apparatus and form an intrinsic communication channel with the smart terminal. See also paragraph [0076].

Regarding claim 2: 
The method of claim 1, wherein the electronic device connects to the proxy using the information for connection of the proxy. 
	See Figure 3 which shows both the apparatus (electronic device) connecting to the proxy 311. See also paragraph [0076] which discloses how the devices exchange information needed for initial configuration including access to the access point (proxy)
As set forth above, Kim (see paragraph [0053]) discloses the home device connects to the AP (proxy) using the home AP connection information received form the controller device. See also paragraph [0046] and Figure 1B. 

Regarding claim 3: 
The method of claim 1, wherein the proxy registers the electronic device in the proxy and registers the electronic device in the server by transmitting information for registration of the electronic device into the server; wherein the information for registration of the electronic device includes information for the user account generated in the server and information for the electronic device.
See paragraph [0068] which discloses the registration of the apparatus via the access point (i.e. proxy) to the external management server. 
As disclosed in paragraph [0031], before the transmitting of the information, the terminal connects to the management server based on a code displayed on the apparatus and downloads an application for controlling the initial configuration of the apparatus. Thereafter, information is transmitted to the apparatus. See also paragraph [0077] which discloses the smart terminal acquiring information needed for the initial configuration of the apparatus from the external management server. 
		
Claim 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. US Patent Pub. 2013/0173811 in view of Ha US Patent Pub. 2014/0156081 (hereinafter Ha ‘081) and further in view of Chen US Patent Pub. 2016/0249286. 
Regarding claim 4:
A method of providing a network service performed by an electronic device, the method 
comprising:
	As set forth in the abstract Ha disclose a network system of a home appliance configured to set up a network of the home appliance by using a terminal. 
operating a software AP mode;
See paragraph [0060] which discloses a home appliance (electronic device) is converted into an AP mode. In paragraph [0035], Ha discloses the home appliance is converted into an AP such that the terminal can connect to the AP home appliance. 
receiving information for connection of a proxy and information for a user account generated in a server, from a terminal connected based on information for connection of the electronic device, when3 the electronic device operates in the software AP mode;
As further disclosed in paragraph [0060-0061], when the terminal is AP connected to the home appliance, information stored in the terminal is sent to the home appliance. 
Ha does not specifically disclose that the information includes information for a user account generated in a server. 
Ha ‘081 discloses a terminal registering with a server. As set forth in paragraph [0039], by using an external terminal, user information including SSID information can be used to setup registration of a home appliance at the server. As disclosed in paragraph [0035], the home appliance receives user information registered to a user site (as explained in paragraph [0040], the user site can be used when communicating to the server by the terminal). Ha ‘081 also teaches the home appliance (electronic device) operating in a setting mode (i.e. software AP mode) as set forth in paragraph [0041]. See also claim 1 of Ha ‘081 which discloses the electronic device receives SSID information and user information for registration. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include information that was generated in a server for a terminal, as disclosed by Ha ‘081.  As disclosed by Ha ‘081 the information includes SSID information of an AP and user information used for registration (paragraph [0041]. The Examiner notes that Ha is also directed to having the electronic device receive the same type of information as set forth above.  As further disclosed by Ha ‘081 registration of the home appliance with the server allows for remote management (see paragraph [0035]) including remote control, remote diagnosis, firmware or software updated, and monitoring (see paragraph [0039]).  
connecting to the proxy using the information for connection of a proxy,    
In paragraph [0063], Ha discloses the home appliance, in response to receiving the information, connects to the AP (proxy) 40. The information includes SSID, an authentication method, encryption method, and authentication key. See also paragraph [0070] and Figure 1. 
providing the information for the user account and information for the electronic device 
into the proxy,
As set forth above, in paragraph [0060], when the terminal is AP connected to the home appliance, information stored in the terminal is sent to the home appliance. 
In addition, Ha ‘081 user information including SSID information can be used to setup registration of a home appliance. See also paragraph [0035] which discloses the laundry machine (electronic device) receives user information and user AP information for transmitting the information to the server to register the laundry machine to the server.  As shown in Figure 2, the Home Appliance connects to the server via the AP (i.e. proxy).  Thus, any information being transmitted from the Home Appliance to the server is first sent to the AP (proxy) prior to transmission to the server. 
In Paragraph [0162], Ha ‘081 discloses that the AP transmit port information the home appliance. Ha ‘081 also says that the home appliance may also transmit the information through the AP.  Thus, Ha ‘081 makes it clear that the AP (proxy) can receive information from the home appliance (electronic device) and can transmit that information to the server. 
wherein the proxy transmits the information for the registration of the electronic device to the server,
As set forth above, Ha ‘081 discloses that it was known for the AP (i.e. proxy) to transmit the information to the server. See paragraph [0162]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to transmit the information for the registration of the electronic device by the proxy to the server. As set forth in Ha, the home appliance via the AP 40 is configured to connect the home appliance to an outside Internet network (see paragraph [0052]), thus, having the proxy transmits the information for registration of the electronic device to the server would have been predictable to one of ordinary skill in the art since the home appliance of Ha is fully configured for communicating with external entities. 
	wherein the user account is generated in the server using a downloaded application program of the terminal, and
	Ha ‘811 discloses in paragraph [0050] that the user uses a downloaded application on the terminal for setting up the home appliance.   See also paragraph [0182] of Ha ‘081 which discloses that it was known to have a downloaded smart phone application and using user account information (user ID, password, etc.) to access the server system. 
wherein, when the electronic device is initially powered on, the electronic device generates the SSID of the electronic device and operates in the software AP mode. 
Ha ‘811 discloses when the power of the home appliance 10 is ON, the home appliance 10 is at standby for WIFI connection. In addition, Ha ‘081 discloses in paragraph [0280-0281], after pressing the power selection unit 140 and upon putting the setting mode into operation, the SSID is generated and the home appliance operates in a software AP mode. See also paragraph [0261-0263] which discloses that when power is applied to the home appliance, power is also applied to the Wi-Fi communication module. 
Nonetheless, if it is considered that the generation of the SSID of both Ha ‘811 and Ha ‘081 does not occur when the electronic device is initially powered on, the Examine notes that it would have been obvious to include this function. 
For example, Chen discloses that it was known for a device, when initially powered on, the device configures itself as a wireless soft AP (see paragraph [0042]).  As further set forth, Chen discloses that a SSID is generated (network ID is set as “AJ_”) (see paragraph [0038]).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to generate the SSID when initially powered on. As already disclosed by Ha  ‘811 and Ha ‘081, it was known as part of the configuration process to generate the SSID and operating in the software AP mode.  This is performed in order to connect a terminal to the home appliance. In addition, Ha ‘811 discloses that the mode is performed in response to the home appliance being in an ON state.  Thus, one or ordinary skill in the art would have recognized that generating the SSID would have been predictable and that the device of the Ha combination can be modified to generated the SSID after power is provided to the home appliance.  

Regarding claim 6:
The method of claim 4, wherein the terminal generates the user account in the server using an application.
	See paragraph [0091] which discloses the use of an APP in the terminal.  Furthermore, Ha ‘081 also disclose the use of an APP to communicate with the server paragraph [0091].

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Patent Pub. 2014/0218517 in view of Lee et al. US Patent Pub. 2014/0040444 and further in view of Ha US Patent Pub. 2014/0156081 (hereinafter Ha ‘081). 
Regarding claim 11:
A method of providing a network service performed by a terminal, the method comprising: 
As set forth in the abstract, Kim is directed to a home monitoring method and apparatus and using a mobile terminal for remote monitoring. . 
creating a user account; 
As set forth in paragraph [0087-0088], the mobile terminal requests registration with the home gateway (step 808).  See also paragraph [0086] which discloses that registration includes login ID and password and thus a user account is present. 
receiving registration information for registration of an electronic device from a proxy; 
As set forth in Figure 7 and its related text (see paragraphs [0078-0080], Kim discloses in response to a request to register a new home device (electronic device), the home gateway (proxy) at step 704 executes a search procedure for a home device and when the home device is detected, the home gateway receives information associated with the home device (paragraph [0078]). 
registering the electronic device; 
As set forth in step 705, the home device (electronic device) is registered. See paragraph [0080]
transmitting a message regarding the registration of the electronic device to a terminal; and
Kim discloses that it was known to transmit a registration completion message indicating completion of the registration of the terminal (see paragraph [0089]), Kim does not disclose the transmission of a registration of the electronic device to a terminal
	Nonetheless, Lee discloses in paragraph [0029] that a terminal can receive a message indicating that the apparatus (electronic device) is registered. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to transmit a message regarding the registration of the electronic device to a terminal. The Examiner notes that transmission of the registration message to the user terminal will allow the user to  receive conformation about the registration status. As set forth in Kim, it was already disclosed that there was a need to inform the terminal about its registration status, and therefore, one of ordinary skill in the art would have found it obvious to include a message regarding the registration of the electronic device to a terminal. 
transmitting a registration completion message indicating completion of the registration of 
the electronic device to the proxy,
	Although Kim discloses that it was known to transmit a registration completion message indicating completion of the registration of the terminal (see paragraph [0089]), Kim does not disclose the transmission of a registration completion message of the electronic device to the proxy. 
	Nonetheless, Lee discloses in paragraph [0029] that a terminal can receive a message indicating that the apparatus (electronic device) is registered to a management server. As set forth in paragraph [0026], Lee discloses that it was known to transmit completion of the apparatus registration via the access point (proxy). 
	Therefore, it would have been obvious at the time of the invention to indicate completion of the registration of the electronic device to the proxy.  As discussed above by receiving the registration message, the user will know that the process has been completed and that the target device is completely registered and thus the registration process was successful.  As set forth above, Kim already disclosed that there was a need to inform the terminal about its registration status, and therefore, one of ordinary skill in the art would have found it obvious to include a message regarding the registration of the electronic device to a terminal. 
	wherein the electronic device receives information for connection of a proxy from a terminal when the electronic device operates as a soft AP mode, and connects into the proxy using the information for connection, 
Kim does not specifically disclose where the electronic device receives information for connection of a proxy from a terminal when the electronic device operates as a soft AP mode. 
Nonetheless, Ha ‘081 also teaches the home appliance (electronic device) operating in a setting mode (i.e. software AP mode) as set forth in paragraph [0041]. See also claim 1 of Ha ‘081 which discloses the electronic device receives SSID information and user information for registration. See also paragraphs [0271-0273] where Ha ‘081 discloses the electronic device receiving information for connection of a proxy through the external terminal. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the electronic device to receive information for connection of a proxy from a terminal. The Examiner notes that both Kim and Ha ‘081 discloses that it was desired for the electronic device to receive information for connection of a proxy and therefore, one of ordinary skill in the art would have understood that there are multiple methods for sending information to the electronic device that will be needed for connection to the proxy (i.e. access point). Thus, using the teachings of Ha ‘081 would have been obvious and predictable to one of ordinary skill in the art. 
wherein the proxy receives the registration information of the electronic device from the electronic device, wherein the registration information of the electronic device includes information for account of the user registered in the server and information for the electronic device,
Ha ‘081 discloses a terminal registering with a server. As set forth in paragraph [0039], by using an external terminal, user information including SSID information can be used to setup registration of a home appliance at the server. As disclosed in paragraph [0040] upon having the product registration method selected, the SSID and user information are received in the server. Ha ‘081 also teaches the home appliance (electronic device) operating in a setting mode (i.e. software AP mode) as set forth in paragraph [0041]. See also claim 1 of Ha ‘081 which discloses the electronic device receives SSID information and user information for registration. 
See also paragraph [0025] of Lee which discloses the apparatus (electronic device) sending registration information to the proxy (access point). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include information that was generated in a server for a terminal, as disclosed by Ha ‘081.  As disclosed by Ha ‘081 the information includes SSID information of an AP and user information used for registration (paragraph [0041]. The Examiner notes that Ha is also directed to having the electronic device receive the same type of information as set forth above.  As further disclosed by Ha ‘081 registration of the home appliance with the server allows for remote management (see paragraph [0035]) including remote control, remote diagnosis, firmware or software updated, and monitoring (see paragraph [0039]).  
wherein the user account is generated in the server using a downloaded application program of the terminal, and
Kim in paragraph [0085] discloses a mobile terminal downloading a remote control app. To the extent this teaching does not discloses that a user account is generated in the server using a downloaded application program, the Examiner notes that Lee discloses in paragraph [0087-0088] that it was known to download an application for use with communication with a server. See also paragraphs [0128-0129]
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to download an application and to use the application for creating a user account in the server. 
As disclosed by Kim, it was already known to use a downloaded application (paragraph [0085]). Thus, one of ordinary skill in the art would have combined the teaching of downloading by using known methods.  One of ordinary skill in the art would have recognized that the combination was predictable given this teaching already present in Kim and thus the Examiner maintains that it would have been obvious to a person of ordinary skill in the art to download the application. 
wherein, when the electronic device is initially powered on, the electronic device generates the SSID of the electronic device and operates in the software AP mode. 
	Kim discloses in connection with Fig. 7 and paragraphs [0078-0079] that when the home device is installed and power is supplied, a home gateway executes a search procedure for a home device and the home device is detected. Kim discloses that the information associated with the hoe device includes at least an identifier of the home device. The Examiner determines that one of ordinary skill in the art would understand that Kim would have to broadcast its identity in order for the home gateway to detect the home appliance.  
To the extend this does not show the generation of the SSID and operation of the software AP mode, Lee discloses in paragraph [0109] that when power is supplied, the apparatus may broadcast a predefined SSID to allow the smart terminal to find the apparatus and form an intrinsic communication channel with the smart terminal. See also paragraph [0076].
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to generate the SSID and operate in the AP mode upon initially powered on. As disclosed in paragraphs [0078-0079], Kim already suggests upon initially powering on, the home device is discovered by another device. Hence, one of ordinary skill in the art would have recognized that the generation of a SSID and operation of a software AP mode would occur when initially powered on and would have been predictable given these teachings. 

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US Patent Pub. 2014/0218517 in view of Lee et al. US Patent Pub. 2014/0040444 and Ha US Patent Pub. 2014/0156081 and further in view of Cho et al. US Patent Pub. 2013/0086700.
Regarding claim 12:
The method of claim 11, further comprising: transmitting a request message for addition of a new user to the terminal;
Kim in view of Lee as set forth above, do not specifically disclose of adding a new user to a terminal. 
Nonetheless, Cho, like Kim and Lee is directed to the connection of home electronic device. In addition, as set forth in paragraph [0169] and figure 6, a new user can be added via the terminal. 
 transmitting an electronic device list managed by the terminal to a new terminal; 
See Figure 10 of Cho which shows a device list managed by the terminal an accessible to the second user. See also paragraph [0197]
receiving information on an electronic device selected by the new user from the new 
terminal; 
	See Figure 10 of Cho and paragraphs [0191-0199] which shows that the listed devices can be selected. 
sending, to the terminal, a user addition request to control and manage the electronic device selected by the new user; transmitting a unique code of the electronic device selected by the new 
user to the new terminal;
	As set forth in Fig. 13 of Cho and paragraphs [0208-0224].  As further set forth in paragraph [0180], each device includes and identity number. See also paragraph [0042]. 
receiving information for authentication of the new user from the new terminal; and
See paragraphs [0079 and 0102] of Cho.  The device management apparatus comprises a user profile acquirer and user profile analyzer to receive authentication of the new user and to verify the new user. See paragraphs [0072-0079]
transmitting the information for authentication of the new user to the proxy.
See paragraphs [0079 and 0102] of Cho.  The device management apparatus comprises a user profile acquirer and user profile analyzer to receive authentication of the new user and to verify the new user. See paragraphs [0072-0079]
Therefore it would have been obvious at the time of the invention to add additional users as disclosed by Cho.  Cho discloses that by adding additional users, the primary user can grant remote control privileges to the additional users. This includes other users such as family (see paragraph [0082]).  Thus, one would have been motivated to allow access to additional users so that more than one person can remotely control the home appliances and so that device restrictions can be set forth for each of the plurality of devices as disclosed by Cho. 

Regarding claim 13:
The method of claim 11, further comprising:
receiving a user deauthentication request message from the new terminal; and transmitting the user deauthentication request message to the proxy.
See paragraph [0198] of Cho.  As set forth above, it would have been obvious at the time of the invention to allow users access to the home equipment for remote control. In addition, it was known to remove or de-authenticate a user that the primary user no longer wants to grant access to certain home equipment.  See also paragraph [0082-0084] which disclose of the desire to restrict/deauthenticate users from certain home equipment. 

Regarding claim 14:
The method of claim 11, further comprising: receiving a request for a user list of users using the electronic device from the terminal; transmitting the user list to the terminal;
See Figure 7 and paragraphs [0172-0175].  
receiving a request for deauthentication of a predetermined user among the users from the
terminal; and transmitting the request for the deauthentication of the predetermined user to the 
proxy.
	See paragraphs [0185-0190] which discloses that the second user can be restricted. See also paragraph [0198, 0206]. Thus, the restriction is for deauthentication of a user among the set of users from the terminal. 
	As set forth above, it would have been obvious to receive a user list of users and to remove/de-authenticate a predetermined user.  As explained by Cho, by de-authenticating certain users, the primary users can control which user is capable of remote controlling certain home appliances. This determination can be based on the type of appliance as disclosed in paragraph [0084] and how safe the appliance can be operated by that person. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferee: 
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that the term “when” constitutes a contingent type of limitation. See MPEP 2111.04(II). That is, the steps of the claim after the creation of the user account is contingent on the electronic device operating in a software AP mode. Thus, if the device does not operate in the software AP mode the remaining limitation need not be performed. 
        2 The examiner notes that the term “when” constitutes a contingent type of limitation. See MPEP 2111.04(II). That is, the steps of the claim after the creation of the user account is contingent on the electronic device operating in a software AP mode. Thus, if the device does not operate in the software AP mode the remaining limitation need not be performed. 
        3  The examiner notes that the term “when” constitutes a contingent type of limitation. See MPEP 2111.04(II). That is, the steps of the claim is contingent on the electronic device operating in a software AP mode. Thus, if the device does not operate in the software AP mode the remaining limitation need not be performed.